EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steve Chang on 3/31/2021.
The application has been amended as follows: 

	In the specification:
[0056] 	Next, a case where the metal powder P is SKD61 will be described.  SKD61 is an alloy steel having the following chemical composition percentages: C (0.35-0.42); Si (0.8-1.2); Mn (0.25-0.5); P (max 0.03); S (max 0.03); Cr (4.8-5.5); Mo (1-1.5); and V (0.8-1.5).  In the case of SKD61, magnitude of the energy density at the time of melting by the light beam 40a is affected as compared with the case of aluminum.  That is, in the case of melting the SKD61, as illustrated in Fig. 11, a relative density after melting is reduced when the energy density is small, and as the energy density increases, the relative density after melting increases and stabilizes.  Therefore, in 
	In the claims:
15. (Currently Amended) The quality estimation device for the additive product according to claim 1, wherein the material powder is aluminum or an alloy steel.

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	Lameris et al. (2018/0104898) discloses a system for identifying 3D printed object, comprising an imaging device configured to image a three-dimensional (3D) printed object and a processor 104, a controller 110, coupled to the imaging device 102 and an imaging sensor 108, identify a set of features for the 3D printed object using the received information, compare the set of features with multiple reference sets of features, each of the multiple reference sets of features being associated with a respective 3D object in a plurality of 3D objects 112 by identifying a volume of material in the object and multiplying the identified volume by a density of the material received by the imaging device 102. 
	However, Lameris et al. fails to disclose a luminance acquisition unit acquires a luminance obtained by quantifying a brightness of a light reflected by at least the molding surface of the region in an image in which the imaging device images the region; and a molding density estimation unit estimates a molding density indicating a density of the material powder in a solidified state after melting based on the luminance of the molding surface acquired by the luminance acquisition unit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743